Per Curiam.

Having granted leave to appeal in this case in the accelerated procedure required in some election cases the court sua sponte has reconsidered such determination and on such reconsideration recalls its prior determination and denies the application for leave to appeal.
It now appears that the record in this case is insufficient to permit an informed judicial resolution of the important issues tendered for determination. Further, in view of the practical constraints of time before the primary elections on September 14, 1976, the court is satisfied that there can be no adequate *822opportunity appropriately to supplement the record and to obtain a final judicial disposition.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in Per Curiam opinion.
On reconsideration, order granting leave to appeal recalled and motion for leave to appeal denied.